976 A.2d 706 (2009)
293 Conn. 905
Richard STEC et al.
v.
RAYMARK INDUSTRIES, INC., et al.
Supreme Court of Connecticut.
Decided July 29, 2009.
Lucas D. Strunk, Glastonbury, in support of the petition.
Lawrence G. Widem, assistant attorney general, in opposition.
The petition by the defendant The Hartford Insurance Group for certification for appeal from the Appellate Court, 114 Conn.App. 81, 968 A.2d 960 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the failure to file an appeal from a decision of the workers' compensation commissioner within the time constraints set forth in General Statutes § 31-301(a) does not deprive the workers' compensation review board of jurisdiction?"
The Supreme Court docket number is SC 18412.